DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s response filed 9 November 2020 has overcome the objections to the drawings and claims, and rejections under 35 U.S.C. 112.  Accordingly, the objections to the drawings and claims, and rejections under 35 U.S.C. 112 have been withdrawn.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “wherein the at least one lifter associated with a final stage of the plurality of stages comprises at least two most downstream lifters that are spaced apart in the feed direction, a clearance of all the lift-up parts of the at least two most downstream lifters, which are positioned to support the long plate body in the final stage, is equal” in combination with the rest of the claimed limitations set forth in the independent claim.  Regarding Claim 10, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious wherein, “a first distance, in the width direction, between one of the plurality of pair of lifters closest to the upstream side is narrower than a second distance, in the width direction, between another of the plurality of pair of lifters closest to the downstream side.”  Searching by the Examiner yielded prior art as cited below:
Previously cited Yamaguchi is determined to be the closest prior art.  However, Yamaguchi fails to disclose the limitations cited above.  Yamaguchi alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799